 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT




This Securities Purchase Agreement (this “Agreement”) is made and entered into
on the 18th day of April, 2012, by and between KAT GOLD HOLDINGS, INC., a
corporation organized under the laws of the State of Nevada with offices at 1149
Topsail Road, Mount Pearl, Newfoundland AIN 5G2 Canada (the “Purchaser”), the
shareholders listed on the signature page hereto (the “Sellers”), and GLOBAL
GOLD INCORPORATED, a corporation organized under the laws of the Province of
British Columbia, Canada with offices at 202-15388 24th Avenue, Surrey, BC V4A
2J2 (the “Company”).




WITNESSETH:




WHEREAS, the Company has principally been engaged in exploration  of properties
that may contain gold mineralization and acquired leases and unpatented mining
claims for exploration and potential development and has certain cash and other
assets related thereto (the “Business”):




WHEREAS, the Sellers in the aggregate own all of the issued and outstanding
shares of the capital stock of the Company, as more particularly set forth on
Schedule A hereto (the “Shares”) ;




WHEREAS, the Purchaser wishes to purchase, and the Sellers wish to sell to
Purchaser, on the terms and subject to the conditions set forth in this
Agreement, the Shares, such that upon the purchase of the Shares the Company
will be a wholly owned subsidiary of the Purchaser;




NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:








--------------------------------------------------------------------------------

ARTICLE I

SALE AND PURCHASE OF THE SHARES




1.1

Sale and Purchase. (a) Subject to the terms and conditions contained herein, the
Sellers  hereby agree to transfer, assign, convey and deliver to Purchaser, and
Purchaser agrees to accept from the Sellers all of Sellers’ right, title and
interest in and to the Shares, free and clear of any liens, pledges, security
interests or encumbrances of any kind.  




1.2

Purchase Price. The consideration payable by Purchaser to the Sellers shall be
an aggregate of One Hundred Sixty One Million (161,000,000) shares of common
stock, par value $0.001 per share, of the Purchaser (herein, the “Purchase
Price”), which shall be payable at the Closing.  The Purchase Price shall be
allocated among the Sellers in accordance with the payment schedule set forth on
Exhibit A hereto which is based upon the respective percentage interests of the
Sellers in the Company. Notwithstanding the foregoing, all shares of common
stock of the Purchase Price to be issued to each of Thomas Brookes and Matthew
Sullivan, which shall be an aggregate of One Hundred Eighteen Million Two
Hundred Sixty-Three Thousand One Hundred Fifty-Eight (118,263,158) shares, shall
be placed in escrow and released in accordance with the terms of an Escrow
Agreement, by and between the Purchaser and Thomas Brookes and Matthew Sullivan,
in the form attached hereto as Exhibit B. .




ARTICLE II

CLOSING; CONDITIONS TO CLOSING; DELIVERIES




2.1

Closing. The closing (the “Closing”) shall be held on the date hereof, at the
offices of Gracin & Marlow, LLP, The Chrysler Building, 405 Lexington Avenue,
26th Floor, New York, New York 10174 or at such other time and place upon which
the parties shall agree.  




2.2

Conditions to Purchaser’s Obligation. Purchaser’s obligation hereunder to
purchase and pay for the Shares shall be in its sole discretion and is subject
to the satisfaction, on or before each Closing, of the following conditions, any
of which may be waived, in whole or in part, by Purchaser in its sole
discretion, and the Company and the Sellers shall use their best efforts to
cause such conditions to be fulfilled:




(a)

Representations and Warranties Correct; Performance. The representations and
warranties of the Company and the Sellers contained in this Agreement (including
the exhibits and schedules hereto) shall be true, complete and accurate when
made and on and as of the Closing. The Company and Sellers shall have duly and
properly performed, complied with and observed each of its covenants, agreements
and obligations contained in this Agreement to be performed, complied with and
observed on or before the Closing. The Company shall have delivered to Purchaser
a certificate signed by its officer, dated the date of the Closing, to such
effect. In addition, each of the Sellers shall have delivered to Purchaser a
certificate, dated the date of the Closing, to such effect as it relates to such
Seller.








2




--------------------------------------------------------------------------------




(b)

Purchase Permitted by Applicable Laws. The purchase of and payment for the
Shares to be acquired by Purchaser hereunder shall not be prohibited by any
applicable law or governmental regulation, or subject to any onerous condition.




(c)

Proceedings; Receipt of Documents. All corporate and other proceedings taken or
required to be taken by the Sellers and Company in connection with the
transactions contemplated hereby and all documents incident thereto shall have
been taken and shall be reasonably satisfactory in form and substance to
Purchaser, and Purchaser shall have received all such information and such
counterpart originals or certified or other copies of such documents as
Purchaser may reasonably request.




(d)

Delivery of Documents. The Company and Sellers shall have delivered, or caused
to be delivered, to Purchaser the following:




(i)

a certificate of an appropriate officer of the Company, certifying as to the
resolutions of the Board of Directors of the Company, and in the case of a
Seller that is a partnership, corporation or limited liability company, a
resolution of such entity, authorizing the transactions contemplated herein and
the incumbency of officers of the Company and any such entity executing any
document or instrument delivered in connection with such transactions and
certifying as to the items set forth in paragraph (a) of this Section 2.2;




(ii)

corporate certificates of good standing or legal existence of the Company from
the respective jurisdictions in which the Company is formed or transacts
business;




(iii)

a certified copy of the Articles of Incorporation and By-Laws of the Company;




(iv)

certificates representing all of the Shares to be delivered at the Closing;




(v)

Employment Agreements between each of Thomas Brookes and Matthew Sullivan and
the Purchaser  fully executed;




(vi)

Evidence satisfactory to Purchaser of the Company’s ownership interest in the
Ekom Eya mine in Ghana;and




(vii)

all other consents, agreements, schedules, documents and exhibits required by
this Agreement to be delivered by the Company at or before the Closing.








3




--------------------------------------------------------------------------------




(e)

No Adverse Decision. There shall be no action, suit, investigation or proceeding
pending or threatened by or before any court, arbitrator or administrative or
governmental body which seeks to restrain, enjoin, prevent the consummation of
or otherwise affect the transactions contemplated by this Agreement or questions
the validity or legality of any such transactions or seeks to recover damages or
to obtain other relief in connection with any such transactions.




(f)

Approvals and Consents.  The Company shall have obtained all authorizations,
consents, rulings, approvals, licenses, franchises, permits and certificates, or
exemptions therefrom, by or of all applicable federal, state and local
governmental authorities and non-governmental administrative or regulatory
agencies having jurisdiction over the parties hereto, this Agreement, the
Shares, or the transactions contemplated hereby, including, without limitation,
all third parties pursuant to existing agreements or instruments by which the
Company or Sellers may be bound, which are required for the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby and all thereof shall be in full force and effect at the
time of the Closing.




2.3

Conditions to the Obligation of the Sellers.  The obligation of the Sellers to
consummate the transactions contemplated hereby are subject to the fulfillment
of the following conditions on or prior to the Closing, any of which may be
waived, in whole or in part, by the Sellers and Purchaser shall use its best
efforts to cause such conditions to be fulfilled:




(a)

Representations and Warranties Correct; Performance.  The representations and
warranties of Purchaser contained in this Agreement shall be true, complete and
accurate when made and on and as of the Closing. Purchaser shall have duly and
properly performed, complied with and observed each of its covenants, agreements
and obligations contained in this Agreement to be performed, complied with and
observed on or before the Closing. The Purchaser shall have delivered to the
Sellers a certificate signed by its officer, dated the date of the Closing, to
such effect.




(b)

Delivery of Purchase Price. Purchaser shall have delivered, or caused to be
delivered, to the Company the Purchase Price, as provided in Section 1.2 above.




(c)

Proceedings; Receipt of Documents. All corporate and other proceedings taken or
required to be taken by Purchaser in connection with the transactions
contemplated hereby and all documents incident thereto shall have been taken and
shall be reasonably satisfactory in form and substance to the Sellers, and the
Sellers shall have received all such information and such counterpart originals
or certified or other copies of such documents as the Sellers may reasonably
request.








4




--------------------------------------------------------------------------------




(d)

No Adverse Decision. There shall be no action, suit, investigation or proceeding
pending or threatened by or before any court, arbitrator or administrative or
governmental body which seeks to restrain, enjoin, prevent the consummation of
or otherwise affect the transactions contemplated by this Agreement or questions
the validity or legality of any such transactions or seeks to recover damages or
to obtain other relief in connection with any such transactions.




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERSS




The Company and Sellers, jointly and severally, represent and warrant to
Purchaser as follows:




3.1

Organization and Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the Province of British
Columbia, Canada,  has the power and authority to conduct all of the activities
conducted by it and to own or lease all of the assets owned or leased by it
which are set forth on Schedule 3.1 annexed hereto(the “Assets”); and  is in
good standing as a foreign corporation in each other jurisdiction where the
properties owned, leased or operated or the business conducted by it requires
such qualification, except where the failure to so qualify would not materially
adversely affect its business, the Assets or the Shares. The Company does not
own or hold, directly or indirectly, any capital stock or equity security or
stock in any partnership, joint venture, corporation, trust, unincorporated
organization or similar entity.




3.2

Capitalization. The authorized and issued capital stock of the Company is set
forth on Schedule 3.2 hereto. The copy of each of the Company’s Certificate of
Incorporation and By-Laws provided to Purchaser is a true and complete copy of
each such Certificate of Incorporation and By-Laws to date. Other than warrants
exercisable for nine hundred thousand (900,000) shares of the Company’s common
stock, the Company does not have outstanding any options to purchase, or any
rights or warrants to subscribe for, or any securities or obligations
convertible into or any contracts or commitments to issue or sell common stock
or any such warrants, convertible securities or obligations.  




3.3

Corporate Authority. The Company has full authority to execute and to perform
this Agreement in accordance with its terms; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not result in a breach, violation or default or give rise to an event
which with the giving of notice or after the passage of time, or both, would
result in a breach, violation or default of any of the terms or provisions of
the any indenture, agreement, charter documents, judgment, decree or other
instrument or restriction to which the Company is a party or by which the
Company or the Shares may be bound or affected; the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized and no further authorization or approval, whether of the
directors or shareholders of the Company or of any governmental body or
otherwise, is necessary in order to enable the Company to enter into and perform
the same; and this Agreement constitutes a valid and binding obligation
enforceable





5




--------------------------------------------------------------------------------

against the Sellers or the Company in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).




3.4

Title to Shares and Assets.




(a)

Sellers have good and marketable title to all of the Shares and the full right
and power to transfer the Shares.  The Shares constitute all of the issued and
outstanding shares of capital stock of the Company and there are no other
outstanding equity securities of the Company of any kind.  The Shares are owned
by the Sellers free and clear of all mortgages, pledges, liens, security
interests, encumbrances, conditional sales agreements, charges, claims and
restrictions of any kind and nature whatsoever, and the Purchaser will obtain
good and valid title to the Shares upon the closing of the sale contemplated
hereby, free and clear of all mortgages, pledges, liens, security interests,
encumbrances, conditional sales agreements, charges, claims and restrictions of
any kind and nature whatsoever. The Shares are duly issued, fully paid and
non-assessable. The Company has good and marketable title to the all the assets
necessary for the conduct of its business (herein, the “Assets”) and such Assets
include the right to conduct exploration activity at the Ekom Eya mine in Ghana,
and the right to drill and excavate minerals therefrom so that any minerals
excavated by the Company following Purchaser’s acquisition of the Shares will be
the sole property of the Company.  




(b)

None of the Assets or the use thereof: (i) is subject to any easements or
restrictions or to any mortgages, liens, pledges, charges, encumbrances or
encroachments, conditional sale agreements or to any rights of others of any
kind of nature whatsoever; (ii) encroaches or infringes on the property or
rights of another; or (iii) contravenes any applicable law or ordinance or any
other administrative regulation or violates any restrictive covenant or any
provision of law. There are no agreements or arrangements between the Company
and any third person which have any effect upon the Company’s title to or other
rights respecting the Shares or the Assets. The sale of the Shares will have not
have any effect upon the partnership between the Company and the Ekom Eya Mining
Cooperative. Further, and not in limitation of any of the foregoing provisions
of this Section 3.4:




(i)

The Company has the sole and exclusive right to conduct its business as
heretofore conducted;




(ii)

Except for the fifteen percent (15%) royalty payable to Ekom Eya Group, an
entity that is not owned directly or indirectly by Thomas Brookes or Matthew
Sullivan or any other Seller,  the Company does not have any present or future
obligation or requirement to compensate any person with respect to any of Shares
or the Assets or any securities of the Company, whether by the payment of
royalties or not, or whether by reason of the ownership, use, license, lease,
sale or any commercial use or any disposition whatsoever of any of the Shares or
the Assets or any securities of the Company; and








6




--------------------------------------------------------------------------------




The ownership, production, marketing, license, lease, use or other disposition
of any product or service presently being licensed or leased by the Company does
not and will not violate any license or agreement of the Company with any person
or infringe any right of any other person.




3.5

Condition of Property. All of the Assets are suitable for the purposes for which
they are used.




3.6

Patents, Trademarks, Etc. Except as set forth on Schedule 3.6 hereto, there are
no inventions, licenses, patents, patent applications, trademarks, copyrights,
trademark or copyright applications or registrations, pending or existing, owned
by or registered in the name of the Company or the Sellers that are used in the
business.  The present conduct of the business of the Company or the business
anticipated to be conducted does not infringe upon or violate the patents,
trademarks, trade names, trade secrets or copyrights of anyone, nor has the
Company received any notice of any infringement thereof. The Company has not
granted to any other person any interest in any of said intellectual property,
as a licensee or otherwise.




3.7

Compliance with Law. The Company is not in violation of any laws, governmental
orders, rules or regulations, whether federal, state or local, to which it or
any of its properties are subject, which may have a material adverse effect on
the Company.




3.8

Customers and Vendors.




(a)

Schedule 3.8(a) hereto lists all the current customers of the Company.  Neither
the Company nor the Sellers has any knowledge or information that any of its
customers has ceased, or intends to cease, to utilize the services of the
Company or has substantially reduced, or will or may substantially reduce, the
use of such services after the Closing.  Since March 31, 2012, there has been no
material adverse change in the customers of the Company.




(b)

Schedule 3.8(b) hereto lists all the current vendors of the Company.  Neither
the Company nor the Sellers has any knowledge or information that any of the
Company’s vendors has ceased, or intends to cease, to provide services to the
Company or has substantially reduced, or will or may substantially reduce, the
provision of such services after the Closing. Since March 31, 2012, there has
been no material adverse change in the vendors of the Company.




3.9

Material Agreements. Schedule 3.9 hereto lists all material contracts,
instruments, commitments and agreements, whether oral or written, presently in
effect to which the Company is a party or to which any of its properties is
subject, including, without limitation, the following:








7




--------------------------------------------------------------------------------




(a)

any option or other stock rights, deferred compensation, retirement or severance
payments, profit sharing or the like;




(b)

any instrument or arrangement evidencing or relating in any way to: (i)
indebtedness for borrowed money by way of direct loan; (ii) liens, encumbrances
or security stock, (iii) guarantees or indemnification; or (iv) investments in
any person;




(c)

any contract containing provisions limiting the freedom of the Company to engage
in any business or compete in any line of business or in any geographic area or
with any person;




(d)

any license, sublicense, lease or sublease agreement, whether as licensor,
sublicensor, licensee, sublicensee, lessor, sublessor, lessee, sublessee or
otherwise, or any agreements with dealers, vendors, customers, suppliers, sales
representatives, any governmental entity, fund or university, or any agents,
marketing representatives, brokers or distributors;




(e)

any joint venture contract or arrangement or other agreement involving a sharing
of profits or expenses, or any joint or other technology development,
cooperation or exchange contract or arrangement; and




(f)

agreements providing for disposition of the business or any assets or common
stock of the Company; agreements of merger or consolidation to which the Company
is a party; or any letters of intent with respect to the foregoing.




Each such agreement is a valid agreement, in full force and effect and
enforceable in accordance with its terms, each such agreement will remain in
full force and effect and enforceable in accordance with its terms after the
consummation of the transactions contemplated by this Agreement, all payments
due from the Company thereunder have been made in accordance with the terms of
such agreement, none of the distributors or agents is in arrears in any payments
due to the Company thereunder, there are no disputes or suits or actions at law
or otherwise threatened, to the knowledge of the Company, or pending and such
agreements are the only agreements or arrangements of this nature.




3.10

Financial Statements of the Company.




(a)

Attached hereto as Schedule 3.10 is an unaudited balance sheet of the Company as
at March 31, 2012 and an unaudited income statement of the Company for the nine
months ended March 31, 2012 (the “Financial Statements”) The Financial
Statements have been prepared in accordance with the books and records of the
Company, are complete and correct and fairly present the financial position and
results of operation of the Company for the periods covered thereby (subject to
normal recurring changes resulting from year-end adjustments).








8




--------------------------------------------------------------------------------




(b)

The Company has no accounts receivable as of March 31, 2012.




(c)

Except to the extent reflected or reserved against in the Financial Statements,
the Company does not have any material liability of any nature, whether
absolute, accrued, contingent or otherwise, and whether due or to become due,
including without limitation any liability for taxes for any period prior to
such date.




3.11

Absence of Changes. Since March 31, 2012, the Company has operated in the
ordinary course and there has not been:




(a)

any adverse change in the condition (financial or otherwise), assets, business
or operations of the Company;




(b)

any obligation or liability for the payment of money (whether absolute, accrued,
contingent or otherwise and whether due or to become due) created or incurred
outside the ordinary course, or any transaction, contract or commitment entered
into by the Company in excess of $5,000 outside the ordinary course or any
obligation or liability (whether absolute, accrued, contingent or otherwise and
whether due or to become due) created or incurred, or any transaction, contract
or commitment entered into by the Company outside the ordinary course;




(c)

any payment, discharge, or satisfaction of any claim, lien, encumbrance or
liability by the Company (whether absolute, accrued, contingent or otherwise and
whether due or to become due) outside the ordinary course in excess of $25,000;




(d)

any license, sale outside the ordinary course, transfer, pledge, lien, security
interest, mortgage or other disposition of any tangible or intangible Asset with
a value in excess of $25,000;




(e)

any write-down or write-up of the value of any Asset, or any portion thereof,
other than accounts receivable in the ordinary course;




(f)

any account receivable owing to the Company as of March 31, 2012 which
subsequent thereto (i) has had asserted against it any claim, refusal to pay or
right of set­off (including, without limitation, any distributor's right to
return any products from inventory); (ii) an account debtor has refused or, to
the knowledge of the Company threatened or refused to pay for any reason or such
account debtor has, to the knowledge of the Company, become insolvent or
bankrupt; or (iii) has been pledged to any third party;




(g)

any cancellation of any debts or claims or any amendment, termination or waiver
of any material rights of value to the Company;








9




--------------------------------------------------------------------------------




(h)

other than general, uniform increases in compensation to employees or bonuses
not exceeding fifteen percent (15%) of compensation, any increase in the
compensation of employees of the Company (including, without limitation, any
increase pursuant to any bonus, pension, profit-sharing, stock option, or other
plan, arrangement or commitment) or any material increase in compensation
payable to any officer, employee, consultant or agent thereof, or the entering
into of any employment contract with any officer or employee or the making of
any loan to, or the engagement in any material transaction with, any officer or
director of the Company;




(i)

any change in the accounting methods or practices followed by the Company or any
change in depreciation or amortization policies or rate theretofore adopted or
the Company product policies;




(j)

any single capital expenditure in the aggregate in excess of $10,000, for
additions to property, plant or equipment of the Company;




(k)

any changes in the manner in which the Company extends discounts or expenditure
or commitment therefor by the Company in excess of $10,000 or such capital
credit, or engages in licensing practices or otherwise deals with customers,
vendors, suppliers, distributors or sales representatives;




(l)

any agreement or commitment relating to the sale by the Company of any fixed
assets having a value in excess of $10,000;




(m)

any outstanding contract or commitment which will result in any loss to the
Company upon completion of performance thereof, or any outstanding contract, bid
or sale or service proposal quoting prices which is not expected to result in a
normal profit in the ordinary course of business;




(n)

any other material transaction other than in the ordinary course of business and
consistent with past practice;




(o)

the creation of any lien of record or guarantee, or any investment in any
person; or




(p)

any commitment to do any of the acts or things specified in items (a) through
(o) of this Section 3.11.




3.12

Indebtedness; Assumptions or Guarantees of Indebtedness of Other Persons. The
Company does not have any indebtedness to any other person.  The Company has not
assumed, guaranteed, endorsed or otherwise become directly or contingently
liable on any indebtedness of any other person (including, without limitation,
liability by way of agreement, contingent or otherwise, to purchase, to provide
funds for payment, to supply funds to or otherwise invest in or otherwise to
assure any person against loss).








10




--------------------------------------------------------------------------------




3.13

Labor Relations; Employees. The Company currently does not employ any
 employees. The Company is: (i) not delinquent in payments to any of its
employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by them to the date hereof or amounts
required to be reimbursed to such employees; (ii) in compliance in all material
respects with all governmental laws and regulations, domestic or foreign,
respecting labor, employment and employment practices, terms and conditions of
employment and wages and hours; (iii) there is no unfair labor practice
complaint against the Company pending before the any state, local or foreign
agency regarding unfair labor practices; and (iv) is not a party to any
collective bargaining agreement. The Company does not have any outstanding
liability for payment of wages, vacation pay (whether accrued or otherwise),
salaries, bonuses, pensions or contributions under any labor or employment
contract, whether oral or written, or by reason of any past practices with
respect to such employees based upon or accruing with respect to services of
present or former employees of the Company.




3.14

Transactions with Affiliates. There are no loans, leases, royalty agreements,
employment contracts or any other agreement or arrangement, oral or written,
between the Company on the one hand, and any past or present shareholder,
officer, employee, consultant or director of the Company (or any member of the
immediate family of such shareholder, officer, employee, consultant or
director), on the other hand. There are no related party transactions between
the officers, directors and shareholders of the Company.




3.15

Litigation. There are no actions, suits, proceedings or investigations
(including any purportedly on behalf of the Company) pending or, to the
knowledge of the Company or Sellers, threatened against or affecting the
business or properties of the Company whether at law or in equity or admiralty
or before or by any governmental department, commission, board, agency, court or
instrumentality, domestic or foreign; the Company is not operating under,
subject to, in violation of or in default with respect to, any judgment, order,
writ, injunction or degree of any court or federal, state, municipal or other
governmental department, commission, board, agency or instrumentality domestic
or foreign. No inquiries have been made directly to the Company by any
governmental agency which might form the basis of any such action, suit,
proceeding or investigation, or which might require the Company to undertake a
course of action which would involve any expense.




3.16

Salaries.  There are no salaries claimed or expected to be claimed in connection
with any employees of the Company.




3.17

Taxes. The Company has never had any operations or revenue, and has never filed
a tax return in any jurisdiction and therefore it is not required to file, or
cause to be filed, with the appropriate governmental agencies any required tax
and information returns, including those related to all applicable corporate
income or franchise taxes, unemployment taxes, payroll taxes, social security
taxes, occupation taxes, ad valorem taxes, property taxes, excise taxes and
imposts, sales and use taxes, and all other taxes of every kind, character or
description required to be paid to the date hereof, and has paid, caused to be
paid or accrued all taxes, excise taxes, assessments, charges, penalties and
interest shown to be due and payable The Company has not





11




--------------------------------------------------------------------------------

had any liability, contingent or otherwise, for any taxes, excise taxes,
assessments, charges, penalties or interest, including, without limitation, any
which may arise as a result of the sale of the Shares as contemplated by this
Agreement (but not including sales taxes, if any, payable as a result of the
sale of the Shares as contemplated by this Agreement), other than amounts
adequately reserved for. The Company has not received directly or indirectly
notice of, nor is it otherwise aware of any tax audit or examination; the
Company is not a party directly or indirectly to any action or proceeding by any
governmental authority for assessment or collection of taxes, excise taxes,
charges, penalties or interest, nor has any claim for assessment and collection
been asserted against the Company directly or indirectly; nor has the executed a
waiver of any statute of limitations with respect thereto. The Company has not
received notices nor is otherwise aware of any deficiencies, adjustments or
changes in assessments with respect to any such taxes. No extensions of time are
in effect for the assessment of deficiencies for such taxes in respect of any
period.




3.18

Insurance. All property, real, personal and mixed, owned or leased by the
Company is insured for the benefit of the Company in amounts deemed adequate by
the Company’s management against all risks customarily insured against by
persons operating businesses similar to those of the Company in the localities
where such properties are located. All such policies are in full force and
effect, all premiums with respect thereto covering all periods up to and
including the Closing have been paid, and no notice of cancellation or
termination has been received with respect to any such policy.




3.19

Project Summary. The information contained in the Project Summary dated December
2011 provided by the Company to Purchaser is true and correct in all material
respects and does not contain any untrue statement of a material fact, or omit
to state any material fact necessary to make the statements contained therein
not misleading.




3.20

Brokers.  There has been no broker or finder involved in any manner in the
negotiations leading up to the execution of this Agreement or the consummation
of any transactions contemplated hereby, and the Sellers agree, jointly and
severally, to indemnify Purchaser against and hold Purchaser harmless from any
claim made by a party for a broker’s or finder’s fee or other similar payment
based upon any agreements, arrangements or understanding made by the Company or
Sellers.




3.21

No Untrue Representation or Warranty. No representation or warranty contained in
this Agreement, or any attachment, written statement, schedule, exhibit,
certificate or instrument furnished or to be furnished to Purchaser pursuant
hereto, or in connection with the transactions contemplated hereby, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state any material fact necessary to make the statements contained herein or
therein not misleading.








12




--------------------------------------------------------------------------------




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER




4.1

Organization and Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada,
 has the power and authority to conduct all of the activities conducted by it
and to own or lease all of the assets owned or leased by it (the “ Purchaser
Assets”); and is in good standing as a foreign corporation in each other
jurisdiction where the properties owned, leased or operated or the business
conducted by it requires such qualification, except where the failure to so
qualify would not materially adversely affect its business, the Purchaser Assets
or the issuance of the shares constituting the purchase price (the “Purchase
Price Shares”).




4.2

Capitalization. The authorized and issued capital stock of the Purchaser is set
forth on Schedule 4.2 hereto. The copy of each of the Company’s Certificate of
Incorporation and By-Laws provided to Purchaser is a true and complete copy of
each such Certificate of Incorporation and By-Laws to date. The Company does not
have outstanding any options to purchase, or any rights or warrants to subscribe
for, or any securities or obligations convertible into or any contracts or
commitments to issue or sell common stock or any such warrants, convertible
securities or obligations.  




4.3

Authority.  Purchaser has full authority or capacity to execute and to perform
this Agreement in accordance with its terms; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not result in a breach, violation or default or give rise to an event
which, with the giving of notice or after the passage of time, would result in a
breach, violation or default of any of the terms or provisions or of any
indenture, agreement, judgment, decree or other instrument or restriction to
which Purchaser is a party or by which Purchaser may be bound or affected; and
no further authorization or approval, whether of any governmental body or
otherwise, is necessary in order to enable Purchaser to enter into and perform
the same; and this Agreement constitutes a valid and binding obligation
enforceable against Purchaser in accordance with its terms.




4.4

Title to Assets; Purchaser Shares.  Purchaser has good and marketable title to
all of the assets listed on Schedule 4.4 hereto.  The Purchaser Shares that are
to be issued to the Sellers have been duly authorized and validly issued and
when issued as provided herein will be fully paid and non-assessable. The
Purchaser Shares are free and clear of all mortgages, pledges, liens, security
interests, encumbrances, conditional sales agreements, charges, claims and
restrictions of any kind and nature whatsoever, and the Sellers will obtain good
and valid title to the Purchaser Shares free and clear of all mortgages,
pledges, liens, security interests, encumbrances, conditional sales agreements,
charges, claims and restrictions of any kind and nature whatsoever.  








13




--------------------------------------------------------------------------------




4.5

Brokers.  There has been no broker or finder involved in any manner in the
negotiations leading up to the execution of this Agreement or the consummation
of any transactions contemplated hereby, and Purchaser agrees to indemnify the
Company against and hold the Company harmless from any claim made by a party for
a broker’s or finder’s fee or other similar payment based upon any agreements,
arrangements or understanding made by Purchaser.




4.6

No Untrue Representation or Warranty. No representation or warranty contained in
this Agreement or any attachment, written statement, schedule, exhibit,
certificate or instrument furnished or to be furnished to the Company pursuant
hereto, or in connection with the transactions contemplated hereby, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state any material fact necessary to make the statements contained herein or
therein not misleading.




ARTICLE V

COVENANTS OF THE PARTIES




5.1

Further Assurances. Each of the parties agrees that, at any time after the
Closing, upon the request of the other party each will do, execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acknowledgments, deeds, assignments, bills of sale, transfers,
conveyances, instruments, consents and assurances as may reasonably be required
for the better assigning, transferring, granting, conveying, assuring and
confirming to Purchaser, its successors and assigns, the Shares to be sold or
assigned to Purchaser as provided herein.




5.2

Cooperation. The parties shall cooperate with each other fully with respect to
actions required or requested to be undertaken with respect to tax audits,
administrative actions or proceedings, litigation and any other matters that may
occur after the Closing, and each party shall maintain and make available to the
other party upon request all corporate, tax and other records required or
requested in connection with such matters.




5.3

Publicity.  Each of the parties hereto agrees that no publicity release or
announcement concerning the transactions contemplated hereby or the terms and
conditions of this Agreement shall be issued without the advance approval of the
form and substance thereof by Purchaser and, in the case of such release or
announcement prior to the Closing, by the Company, which approvals in any case
shall not be unreasonably withheld or delayed.




5.4

Consents. The Company shall obtain all consents and approvals required to
maintain the Company’s rights under any current contract or agreements, which
approvals or consents are required as a result of the sale of the Shares to
Purchaser.








14




--------------------------------------------------------------------------------




5.5   Corporate Governance. The Board of Directors of the Purchaser shall
consist of four individuals. All material corporate decisions of the Purchaser
shall be determined by a vote of a majority of the Board of Directors.  Each of
Ken Stead, Timothy Stead, Thomas Brookes and Matthew Sullivan agree to vote
their shares of stock of the Purchaser in favor of each other  as directors so
long as the parties maintain an ownership interest of at least five percent (5%)
of the Purchaser’s outstanding common stock and until the earlier of (i)
eighteen (18) months from the date of the Closing if the Purchaser has not
received revenues of at least One Million Dollars ($1,000,000) from the
production of the Ekom Eya mine in Ghana; or (ii) three (3) years from the date
of the Closing. Each of the stockholders who is a party to this Agreement hereby
agrees to vote its Shares to effectuate the requirements of this Section 5.5.
 This Agreement shall constitute a voting agreement, and the execution of this
Agreement by each stockholder a party thereto shall constitute an irrevocable
proxy, coupled with an interest, appointing Ken Stead and his permitted
assignees as proxies to vote the shares of Ken Stead and Tim Stead and Thomas
Brookes and his permitted assignees to vote the shares of Thomas Brookes and
Matthew Sullivan.  

ARTICLE VI

SURVIVAL; INDEMNIFICATION




 6.1

Survival of Covenants, Representations and Warranties. All representations and
warranties set forth in this Agreement shall forever survive and remain in
effect following the Closing.




6.2

Indemnity Against Claims.  The Company and Sellers hereby agree, to jointly and
severally, indemnify and hold Purchaser (the “Indemnified Party”), harmless from
and against the following:




(a)

Any and all liabilities, including but not limited to undisclosed material
liabilities, losses, damages, claims, costs and reasonable expenses suffered by
the Indemnified Party (whether awarded against the Indemnified Party or paid by
the Indemnified Party in settlement of a claim as provided in Section 6.3 below
or otherwise suffered), resulting from an action or omission to take an action
on the part of the Company or the Sellers prior to the Closing or the breach of
any representation or non-fulfillment of any covenant on the part of the Company
or the Sellers contained in this Agreement or in any written statement,
attachment, schedule, exhibit or certificate furnished or to be furnished by the
Company to Purchaser pursuant hereto; and




(b)

Any and all actions, suits, proceedings, demands, assessments or judgments,
costs and reasonable expenses (including reasonable attorneys’ fees) incident to
any of the foregoing.








15




--------------------------------------------------------------------------------




6.3

Notice of Claim, Assumption of Defense and Settlement of Claims.




(a)

Any person entitled to indemnification under this Agreement (the “Indemnitee”)
shall promptly give notice (an “Indemnification Notice”) in accordance with
Section 7.1 below to the parties required to provide indemnification
(collectively the “Indemnifying Party”) after the Indemnitee shall have
knowledge of any demands, claims, actions or causes of action (singly, a “Claim”
and hereinafter referred to collectively as “Claims”) which might give rise to a
Claim by the Indemnitee against the Indemnifying Party stating the nature and
basis of said Claim and amount thereof, to the extent known. A failure to give
notice hereunder shall not relieve the Indemnifying Party from any obligation
hereunder unless such failure to give notice shall materially and adversely
affect Indemnifying Party’s ability to defend the Claim. Each such
Indemnification Notice shall specify in reasonable detail the nature and amount
of the Claim and shall, to the extent available to the Indemnitee, include such
supporting documentation as shall reasonably be necessary to apprise the
Indemnifying Party of the facts giving rise to the Claim. After the delivery of
an Indemnification Notice certifying that the Indemnitee has incurred or had
asserted against it any liabilities, claims, losses, damages, costs or expenses
for which indemnity may be sought in accordance with the terms of this Article
VI (the “Damages”), the Indemnitee shall make a claim in an amount equal to the
incurred Damages or asserted Damages, as the case may be (which, in the case of
any asserted Damages shall include the Indemnitee's reasonably estimated cost of
the defense thereof, hereinafter the “Estimated Defense Costs”). The right to
indemnification hereof and the amount or estimated amount thereof, as set forth
in such notice, shall be deemed agreed to by each Indemnifying Party unless,
within thirty (30) days after the date of such notice (the expiration of such
30-day period being hereinafter referred to as the “Liability Notice Deadline
Date”), the Indemnified Parties are notified in writing pursuant to Section 8.1
below that such Indemnifying Party disputes the right to indemnification as set
forth or estimated in such notice or that he or she elects to defend, in the
manner hereinafter provided, the claim of a third party giving rise to such
indemnification right. If such Indemnifying Party disputes the right to
indemnification as hereinabove provided or elects to defend the claim of the
third party, the same shall be deemed determined when finally determined by a
court or tribunal from which no appeal is or may be taken or when the defense
thereto has been abandoned and if a court or tribunal from which no appeal is or
may be taken determines that the Indemnified Party was entitled to
indemnification then the Indemnifying Party shall reimburse the Indemnified
Party for the amount of Damages sought by such Indemnified Party. In the event
the amount of such Damages are not promptly reimbursed by Indemnifying Party as
aforesaid, the amount of such unreimbursed Damages shall accrue interest from
the Liability Notice Deadline Date at a rate equal to two percent (2%) above the
applicable prime rate of Citibank, N.A.




(b)

With respect to any third party Claims made subsequent to the Closing, the
following procedures shall be observed:








16




--------------------------------------------------------------------------------




(i)

Promptly after delivery of an Indemnification Notice in respect of a Claim, the
Indemnified Party may elect, by written notice to the Indemnitee, to undertake
the defense thereof with counsel reasonably satisfactory to the Indemnitee and
at the sole cost and expense of the Indemnifying Party. In the event the
Indemnifying Party elects to assume the defense of any such Claim, it shall not,
except as provided in Section 6.3(b)(ii), be liable to the Indemnitee for any
legal fees, costs and expenses incurred by the Indemnitee after the date
thereof, in connection with such defense. The Indemnitee shall have the right to
participate in, but not control the conduct of, any such action through counsel
of its own choosing, at its own expense.




(ii)

Unless and until the Indemnifying Party assumes the defense of the third party
Claim as provided in Section 6.3(b)(i), or in the event the Indemnifying Party
ceases to conduct such defense, the Indemnified Party may defend against the
third party Claim in any manner it reasonably may deem appropriate, at the
expense of the Indemnifying Party.




(iii)

Failure by the Indemnifying Party to notify the Indemnitee of its election to
defend any such action by the Liability Notice Deadline Date shall be deemed a
waiver by the Indemnifying Party of its right to defend such action. If the
Indemnifying Party assumes the defense of any such Claim, its obligations
hereunder as to such Claim shall be limited to taking all steps necessary in the
defense or settlement of such Claim and to holding the Indemnitee harmless from
and against any and all losses, damages, expenses and liabilities awarded in any
such proceeding or arising out of any settlement approved by the Indemnifying
Party or any judgment in connection with such Claim.




(iv)

The Indemnifying Party shall not, in the defense of any such Claim, consent to
the entry of any judgment or enter into any settlement with respect to the third
party Claim without the prior written consent of Indemnitee (which consent shall
not be unreasonably withheld, conditioned or delayed), except that no consent of
the Indemnitee shall be required if the judgment or proposed settlement: (i)
involves only the payment of money damages to be paid by the Indemnifying Party
and does not impose any injunction or other equitable relief upon the
Indemnitee; (ii) includes as an unconditional term thereof a full dismissal of
the litigation or proceeding with prejudice and the delivery by the claimant or
plaintiff to the Indemnitee of a release from all liability with respect to such
claim or litigation; and (iii) does not by its terms attribute liability to the
Indemnitee.




In no event will the Indemnitee consent to the entry of any judgment or enter
into any settlement with respect to the third party Claim without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.








17




--------------------------------------------------------------------------------




The Indemnitee will cooperate fully with the Indemnifying Party in the conduct
of any proceeding as to which the Indemnifying Party assumes the defense
hereunder. Such cooperation shall include: (i) providing the Indemnifying Party
and its counsel access to all books and records of the Indemnitee to the extent
reasonably related to such proceeding; (ii) furnishing information about the
Indemnitee to the Indemnifying Party and their counsel; (iii) making employees
available to counsel to the Indemnifying Party; and (iv) preserving the
existence of and maintaining all books and records of the Indemnitee or any
other Indemnified Party that is an entity that may reasonably be deemed to be
potentially relevant to any such proceeding until the proceeding is finally
concluded.




6.4

Remedies Cumulative. The remedies provided to an Indemnified Party herein shall
be cumulative and shall not preclude an Indemnified Party from asserting any
other rights or seeking any other remedies against an Indemnifying Party or his
or its respective heirs, successors or assigns. The assertion or employment of
any right or remedy hereunder, or otherwise, shall not prevent the concurrent or
subsequent assertion or employment of any other appropriate right or remedy.




ARTICLE VII

GENERAL PROVISIONS




7.1

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered: (a) personally; (b) by facsimile
transmission; (c) by a commercial overnight delivery service (e.g., Federal
Express, UPS, Airborne, etc.) and paid for by the sender; or (d) by certified,
registered or express mail, postage prepaid. Any such notice shall be deemed
given when so delivered: (i) personally, upon such service or delivery; (ii) if
sent by facsimile transmission, on the day so transmitted, if the sender calls
to confirm that such notice has been sent by facsimile and has a printed report
which indicates that such transmission was, in fact, sent to the facsimile
number indicated below; (iii) if sent by commercial overnight delivery service,
on the date reflected by such service as delivered to the addressee; or (iv) if
mailed by certified or registered mail, five business days after the date of
deposit in the United States mail. In each instance, such notice, request,
demand or other communications shall be addressed as follows:




(a)

in the case of the Company and Sellers:

Global Gold Incorporated

202-15388 24th Avenue

Surrey, BC V4A 2J2

Facsimile:

Attention:  Thomas Brookes











18




--------------------------------------------------------------------------------




in the case of Purchaser:




Kat Gold Holdings, Inc.

1149 Topsail Road

Mount Pearl, Newfoundland AIN 5G2

Canada

Facsimile:

Attention: Ken Stead




with a copy to:




Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, NY 10174

Facsimile: (212) 208-4657

Attention: Leslie Marlow

lmarlow@gracinmarlow.com







or to such other address or to such other person as Purchaser or the Sellers,
shall have last designated by written notice given as herein provided.




8.2

Modification. This Agreement and the exhibits and schedules annexed hereto
contain the entire agreement between the parties hereto and (i) there are no
agreements, warranties or representations which are not set forth herein; and
(ii) all prior negotiations, agreements and understandings are superseded
hereby. This Agreement may not be modified or amended except by an instrument in
writing duly signed by or on behalf of the parties hereto.




8.3

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the local laws of Newfoundland, Canada applicable to agreements
made and to be performed entirely within such province, without regard to
conflict of laws principles. Each of the parties hereto hereby irrevocably
consents and submit to the jurisdiction of any court located in Newfoundland,
Canada  over any action or proceeding arising out of any dispute between the
Company and Purchaser, and waive any right they have to bring an action or
proceeding with respect thereto in any other jurisdiction. Each party further
irrevocably consent to the service of process against them in any such action or
proceeding by the delivery of a copy of such process at the address set forth
above.











19




--------------------------------------------------------------------------------




8.4

Binding Effect; Assignment.  This Agreement shall be binding upon the parties
and inure to the benefit of the successors and assigns of the respective parties
hereto; provided, however, that this Agreement and all rights hereunder may not
be assigned by the Company without the prior written consent of Purchaser.




8.5

Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.




8.6

Section Headings. The section headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.




8.7

Transaction Expenses.  Each party shall be responsible for the payment of any
and all of his or its own expenses, including without limitation the fees and
expenses of counsel, accountants and other advisers, arising out of or relating
directly or indirectly to the transactions contemplated by this Agreement,
whether or not such transactions are consummated in whole or in part.




8.8

Waiver. The waiver of one breach or default hereunder shall not constitute the
waiver of any other or subsequent breach or default.




8.9

No Agency.  Neither party is the legal representative or agent of the other, nor
shall either party have the right or authority to assume, create, or incur any
liability or any obligation of any kind, express or implied, against or in the
name of or on behalf of the other party.














20




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and date first above written.




COMPANY:




GLOBAL GOLD INCORPORATED




By:  /s/ Thomas Brookes

Name:  Thomas Brookes

Title:  President










PURCHASER:




KAT GOLD HOLDINGS, INC.




By:  /s/ Kenneth Stead

Name: Ken Stead

Title: President







SELLERS:*







_________________________________

THOMAS BROOKES




_________________________________

PAUL ABBOTT




_________________________________

TONY DELLOR




_________________________________

MATTHEW SULLIVAN




_________________________________

JOHNSTON MANU








21




--------------------------------------------------------------------------------







_________________________________

PHIL BAYLISS




_________________________________

SHEILA WEILAND




_________________________________

TONY WONG




_________________________________

MICHELLE SMITH




_________________________________

GUY PEMBERTON




_________________________________

WAYNE BURWASH




_________________________________

STEVE COLBECK




_________________________________

RAY QUAAL




_________________________________

LARRY SHATTLER




_________________________________

MICHAEL BAXTER




_________________________________

NORMAN AMUNDSEN




_________________________________

TERRY PARKER




* Each Seller has executed a consent, the form of which is attached hereto as
Exhibit C.










  





22




--------------------------------------------------------------------------------

Exhibit A




PURCHASE PRICE ALLOCATION




Name

Shares to be Issued

Paul Abbott

6,698,565

Tony Dellor

10,047,848

Johnston Manu

6,698,565

Phil Bayliss

669,856

Sheila Weiland

2,679,426

Michelle Smith

669,856

Tony Wong

669,856

Guy Pemberton

6,028,708

Wayne Burwash

937,799

Steve Colbeck

937,799

Ray Quaal

1,875,598

Larry Shattler

803,828

Michael Baxter

669,856

Norman Amundsen

669,856

Terry Parker

2,679,426

Thomas Brookes

100,143,541

Matthew Sullivan

18,119617

 

 

TOTAL:

161,000,000
































23




--------------------------------------------------------------------------------

Exhibit B




ESCROW AGREEMENT









































24




--------------------------------------------------------------------------------

Exhibit C




SECURITIES PURCHASE AGREEMENT




To:

The Board of Directors of

GLOBAL GOLD INCORPORATED




To:

The Board of Directors of

KAT GOLD HOLDINGS INCORPORATED




The undersigned hereby agrees to tender their shares according to the terms and
conditions outlined in the Securities Purchase Agreement between Global Gold and
Kat Gold Holdings Inc. dated April 18th 2012.







_________________________







_________________________

Date






































 








25


